DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination: 
Steps for triggering an operation in an Internet of Things (IoT) system, wherein the IoT system comprises multiple IoT terminals, and the method comprising: obtaining, by a service capability middleware, subject resource information of a subject resource, the subject resource information comprising detected data information of detected data of the subject resource and operation resource information about an operation resource associated with the subject resource, the service capability middleware being integrated in a gateway or a service platform; receiving, by the service capability middleware, the detected data of the subject resource from the multiple IoT terminals; determining, by the service capability middleware, that the detected data meets a condition for sending an operation request to an object resource; and sending, by service capability middleware, the operation request to the object resource, the condition and the object resource being determined according to the operation resource information in light of the features in the other independent claims and dependent claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-19 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447         

9/10/2022